United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4176
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       *
       v.                              *
                                       *
Roy Mannis,                            *
                                       *
             Appellant,                * Appeal from the United States
                                       * District Court for the
Bob Hall; Billy G. McLaughlin;         * Eastern District of Arkansas.
Wallace Barber; Ralph Griffin; Paul    *
Calkin; George Higgins; Jimmy          *
Benson; Darrell Floyd; Bobby Hulse;    *      [PUBLISHED]
David Johnson; Orville Ledbetter;      *
Jimmy Reeves; Leo George; Sam          *
Banks; William L. Clark; First         *
Electric Cooperative Corporation,      *
                                       *
             Defendants.               *
                                  ___________

                            Submitted: July 26, 1999
                                Filed: August 2, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       The United States Department of the Interior filed suit against Roy Mannis under
the National Wildlife Refuge System Administration Act, 16 U.S.C. § 668dd, seeking
an injunction requiring Mannis to remove his houseboat from the White River National
Wildlife Refuge. Mannis appeals the district court’s1 grant of summary judgment in
favor of the United States and the resulting injunction against Mannis. Mannis bases
his appeal solely upon an argument that he first raised in a Federal Rule of Civil
Procedure 60(b) motion that he filed with the district court after he filed the instant
appeal. The district court denied Mannis's Rule 60(b) motion and Mannis did not
appeal that order.

       We do not entertain new arguments on appeal from the grant of summary
judgment. See Berg v. Norand Corp., 169 F.3d 1140, 1145 (8th Cir. 1999), petition
for cert. filed, No. 99-76 (U.S. July 8, 1999). Further, our review of the argument
underlying Mannis&s Rule 60(b) motion is properly sought in an appeal from the order
denying Rule 60(b) relief. See Winter v. Cerro Gordo County Conservation Bd., 925
F.2d 1069, 1073 & n.7 (8th Cir. 1991) (appealing party must file new appeal if Rule
60(b) motion is denied). Because there is nothing for us to consider on the merits, we
must dismiss Mannis’s appeal. Cf. Carter v. Lutheran Med. Ctr., 87 F.3d 1025, 1026
(8th Cir. 1996) (appeal must be dismissed because brief presents no question for court
to decide).

      Appeal dismissed.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-